Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/792,312 filed on October 05, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Light Emitting Diode Including Semiconductor Layers and Manufacturing Method Thereof”.

Election/Restrictions
6.	Applicant’s election without traverse of claims 1, 4-5, 10-11, 14 drawn to Group I and species XVI (Fig. 66) in the reply filed on 10/05/2021 is acknowledged.
7.	Claims 2-3, 6-9, 12-13, 15-16, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, method claims/device species claims, there being no allowable generic or linking claim.

Claim Objections
8.	Claims 1, 4-5, 10, 14 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections that would avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 1. (As interpreted) A light emitting diode, comprising:
a first-type semiconductor layer;
a second-type semiconductor layer;
a light emitting layer
a first metal layer
a second metal layer

a second current conducting layer, wherein the second metal layer is located between the second current conducting layer and the second-type semiconductor layer, and the second current conducting layer is electrically connected to the second-type semiconductor layer via the second metal layer;
at least one functional stacking layer disposed on the first-type semiconductor layer, the light emitting layer, and the second-type semiconductor layer, comprising at least one insulating layer and a functional layer stacked on each other, wherein the functional layer 2Customer No.: 31561comprising a reflector structure layer which is electrically floating or a buffer layer;
a first bonding layer
a second bonding layer

Claim 4. (As interpreted) The light emitting diode according to claim 1, wherein the reflector structure layer comprises a first reflector structure portion, a second reflector structure portion, and a third reflector structure portion separated from one another,


Claim 5. (As interpreted) The light emitting diode according to claim 4, wherein the light emitting diode further comprises a growth substrate, the first-type semiconductor layer, the light emitting layer, the second-type semiconductor layer, the first metal layer, the second metal layer, the first current conducting layer, the second current conducting layer, the at least one functional stacking layer, the first bonding layer, and the second bonding layer are disposed on the growth substrate, and a partial surface of the growth substrate is exposed by the first-type semiconductor layer, wherein the first reflector structure portion and the second reflector structure portion overlap 

Claim 10. (As interpreted) The light emitting diode according to claim 1, wherein the buffer layer comprises a first buffer portion, a second buffer portion, and a third buffer portion separated from one another,
wherein the first bonding layer overlaps 



Appropriate corrections are required.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



11.	Claims 1, 4, 5, 10, 14 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being  anticipated by Seo et al. (US 2012/0074441 A1).
Regarding independent claim 1, Seo et al. discloses a light emitting diode, comprising (200, Fig. 13, ¶92):
a first-type semiconductor layer (25, ¶67);
a second-type semiconductor layer (29, ¶67);
a light emitting layer (27 active layer, ¶67), located between the first-type semiconductor layer (25) and the second-type semiconductor layer (29);
a first metal layer (35, ¶75), located on the first-type semiconductor layer (25) and electrically connected to the first-type semiconductor layer (25);
a second metal layer (31, ¶71), located on the second-type semiconductor layer (29) and electrically connected to the second-type semiconductor layer (29);
a first current conducting layer (39a, ¶80, Fig. 13), wherein the first metal layer (35) is located between the first current conducting layer (39a) and the first-type semiconductor layer (25), and the first current conducting layer (39a) is electrically connected to the first-type semiconductor layer (25) via the first metal layer (35);
a second current conducting layer (39b, ¶80, Fig. 13), wherein the second metal layer (31) is located between the second current conducting layer (39b) and the second-type semiconductor layer (29), and the second current conducting layer (39b) is electrically connected to the second-type semiconductor layer (39b) via the second metal layer (31);
or a buffer layer;
a first bonding layer (65a bump, ¶95), electrically connected to the first-type semiconductor layer (25) via the first current conducting layer (39a) and the first metal layer (35); and
a second bonding layer (65b bump, ¶95), electrically connected to the second-type semiconductor layer (29) via the second current conducting layer (39b) and the second metal layer (31).

Regarding claim 4, Seo et al. discloses wherein (200, Fig. 13) the reflector structure layer (37) comprises a first reflector structure portion (see annotated figure below), a second reflector structure portion (see annotated figure below), and a third reflector structure portion (see annotated figure below) separated from one another,
wherein the first bonding layer (65a) overlaps the first reflector structure portion (see figure below), the second bonding layer (65b) overlaps and the second reflector structure portion (see figure below), and the third reflector structure portion (see figure below) is located between the first reflector structure portion and the second reflector structure portion.


    PNG
    media_image1.png
    340
    574
    media_image1.png
    Greyscale


Regarding claim 5, Seo et al. discloses wherein (200, Fig. 13) the light emitting diode (200, ¶92) further comprises a growth substrate (21, ¶90, see Fig. 13), the first-type semiconductor layer (25), the light emitting layer (27), the second-type semiconductor layer (29), the first metal layer (35), the second metal layer (31), the first current conducting layer (39a), the second current conducting layer (39b), the at least one functional stacking layer (33/37), the first bonding layer (65a), and the second bonding layer (65b) are disposed on the growth substrate (21), and a partial surface (both sides/ends) of the growth substrate (21) is exposed by the first-type semiconductor layer (25), wherein the first reflector structure portion (see figure in claim 4) and the second reflector structure portion (see figure in claim 4) overlap the partial surface (sides/ends).

Regarding claim 10, Seo et al. discloses wherein (200, Fig. 13, ¶92) the buffer layer (37) comprises a first buffer portion (see annotated figure below), a second buffer portion (see annotated figure below), and a third buffer portion (see annotated figure below) separated from one another,
wherein the first bonding layer 65a) overlaps the first buffer portion (see figure below), the second bonding layer (65b) overlaps the second buffer portion (see figure below), and the third buffer portion (see figure below) is located between the first buffer portion and the second buffer portion.

    PNG
    media_image1.png
    340
    574
    media_image1.png
    Greyscale


Regarding claim 14, Seo et al. discloses wherein (200, Fig. 13, ¶92) the first bonding layer (65a) and the second bonding layer (65b) respectively overlap the second-type semiconductor layer (29).

Allowable Subject Matter
12.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
wherein a plurality of through holes of the first buffer portion overlap with the first bonding layer, and a plurality of through holes of the second buffer portion overlap with the second bonding layer;

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819